        Case 3:20-cv-03005-RS Document 12-1 Filed 05/08/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

10   STATE OF CALIFORNIA, BY AND THROUGH
     ATTORNEY GENERAL XAVIER BECERRA AND                      Case No. 4:20-cv-03005-DMR
11   CALIFORNIA STATE WATER RESOURCES CONTROL
     BOARD, STATE OF NEW YORK, STATE OF                       [PROPOSED ORDER] GRANTING
12   CONNECTICUT, STATE OF ILLINOIS, STATE OF                 JOINT STIPULATION FOR
     MAINE, STATE OF MARYLAND, STATE OF                       ADDITIONAL PAGES
13   MICHIGAN, STATE OF NEW JERSEY, STATE OF NEW
     MEXICO, STATE OF NORTH CAROLINA EX REL.                  Judge:        Hon. Donna M. Ryu
14   ATTORNEY GENERAL JOSHUA H. STEIN, STATE OF               Action Filed: May 1, 2020
     OREGON, STATE OF RHODE ISLAND, STATE OF
15   VERMONT, STATE OF WASHINGTON, STATE OF
     WISCONSIN, COMMONWEALTHS OF
16   MASSACHUSETTS AND VIRGINIA, THE NORTH
     CAROLINA DEPARTMENT OF ENVIRONMENTAL
17   QUALITY, THE DISTRICT OF COLUMBIA, AND THE
     CITY OF NEW YORK,
18                                       Plaintiffs,
                       v.
19
     ANDREW R. WHEELER, AS ADMINISTRATOR OF THE
20   UNITED STATES ENVIRONMENTAL PROTECTION
     AGENCY; UNITED STATES ENVIRONMENTAL
21   PROTECTION AGENCY; R. D. JAMES, AS ASSISTANT
     SECRETARY OF THE ARMY FOR CIVIL WORKS; AND
22   UNITED STATES ARMY CORPS OF ENGINEERS,

23                                            Defendants.

24

25         Pursuant to the Parties’ Joint Stipulation for Additional Pages, IT IS SO ORDERED.
26   Plaintiffs may file a brief in support of their Motion for a Preliminary Injunction or Motion to
27   Stay not to exceed 40 pages. Defendants may file a brief in opposition not to exceed 40 pages.
28
                                                        1
                             [Proposed] Order on Joint Stipulation for Additional Page Limits (4:20-cv-03005-DMR)
       Case 3:20-cv-03005-RS Document 12-1 Filed 05/08/20 Page 2 of 3



 1   Plaintiffs may file reply brief not to exceed 25 pages. The length of the briefs shall be calculated

 2   in accordance with Civil Local Rule 7-2(b).

 3

 4   Date:
                                                               Hon. Donna M. Ryu
 5                                                             United States Magistrate Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                        2
                             [Proposed] Order on Joint Stipulation for Additional Page Limits (4:20-cv-03005-DMR)
            Case 3:20-cv-03005-RS Document 12-1 Filed 05/08/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE
Case Name:          State of California, et al. v. Andrew R. Wheeler, et al.

Case No.:           4:20-cv-03005-DMR

I hereby certify that on May 8, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

[PROPOSED ORDER] GRANTING JOINT STIPULATION FOR ADDITIONAL PAGES

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on May 8, 2020, at Los Angeles, California.



             Ernestina Provencio                                /s/ Ernestina Provencio
                  Declarant                                            Signature

LA2020300885
[Proposed] Order.docx
